Citation Nr: 1104637	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic disability in the 
upper respiratory system, to include allergic rhinitis and 
chronic sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's sister


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from April 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran appeared at a Travel Board Hearing in August 2005.  A 
transcript is associated with the claims file.  In January 2008, 
the Board remanded the issue on appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case alleges that she developed a chronic 
disability in her sinuses and nasal region, and that this had 
origins in active military service.  

The Board, in noting that there were in-service symptoms of 
nasal/sinus problems, ordered the Veteran to be examined by an 
otolaryngologist (ENT) physician for the purposes of determining 
if symptoms noted in service, to include consultations in 
September 1964 and October 1964 which documented treatment for 
sinusitis and sinus congestion, had any relationship with any 
currently present sinus/upper respiratory condition.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The remand 
instructions specifically requested that the examiner provide a 
detailed rationale for any conclusions reached.  

The Veteran was afforded a VA examination by an ENT physician in 
March 2009, and the Veteran was diagnosed as having allergic 
rhinitis, with no evidence of chronic sinusitis.  The examiner 
stated that "it is less likely than not that the allergy 
symptoms [the Veteran] is having now are related to any injury or 
activity that she encountered during her active duty military 
[service] between 1964 and 1966."  The examiner did document the 
two consultations in-service during the medical history portion 
of the examination report; however, he merely restated that these 
consultations occurred, without providing an opinion on a 
relationship (if any) between those episodes of sinusitis and 
current allergic rhinitis.  

Quite simply, the Board finds that the statement of the examiner 
is conclusory in nature, and is not supported by an associated 
rationale.  The examiner lists the Veteran's diagnosis, and then 
states that in his opinion, a relationship to service is 
unlikely.  As noted above, the examiner makes no mention of the 
in-service consultations for sinus problems, and just reports the 
history without discussing the impact (or commenting on the lack 
thereof) to the current allergic rhinitis.
The Board notes that the probative value of a medical opinion 
comes from when it is factually accurate, fully articulated, and 
when sound reasoning exists for the conclusion (not the mere fact 
that the claims file was reviewed).  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  In this case, the lack of an 
associated rationale makes the probative value of the returned 
examination minimal, and remedial action must be taken to ensure 
that a comprehensive VA ENT examination is afforded.  

Indeed, a remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board's remand in 
November 2009 specifically asked for a rationale to accompany the 
conclusions of the medical examiner, and those instructions were 
not complied with in their entirety.  Thus, in the interest of 
fairness, the Veteran must be re-scheduled for an ENT examination 
(with a physician other than the one who conducted the March 2009 
examination) for the purposes of determining the etiology of any 
current disorder of the sinuses and nasal passages.  Although the 
Veteran filed her claim for "sinusitis," it is noted that any 
current disorder affecting the same anatomical area must be 
considered as part of the claim, in accordance with 
jurisprudential precedent.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (when a claimant makes a claim, he/she is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) are fully 
satisfied.

2.  Schedule the Veteran for an examination 
with an ENT physician for the purposes of 
determining the etiology of any currently 
present disorder in the upper respiratory 
system, to include allergic rhinitis and 
chronic sinusitis.  The examiner is asked if 
it is at least as likely as not (50 percent 
or greater probability) that the Veteran's 
current nasal/sinus condition had its origins 
in active service, to include consultations 
for sinus congestion in 1964.  A rationale 
must accompany any conclusions reached, 
and the examiner must specifically 
reference the impact, if any, that in-
service upper respiratory problems had 
on the current disorder.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and her 
representative and return the claim to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


